Benham, Judge,
concurring specially.
I join my brethren by concurring in the majority opinion, but I choose to elaborate in more detail on my reasons for concurrence.
The majority decision is dictated by two cases. Watts v. Pitts, 253 Ga. 501, at 504 (322 SE2d 252) (1984), states: “We therefore hold that a person who is arrested and released within the time prescribed by law on an appearance bond is not entitled to a commitment hearing.” State v. Middlebrooks, 236 Ga. 52, 55 (222 SE2d 343) (1976), restricts the right to a preliminary hearing as outlined in OCGA §§ 17-4-26 and 17-4-62 by stating that “a preliminary hearing is not a required step in a felony prosecution and that once an indictment is obtained there is no judicial oversight or review of the decision to prosecute because of any failure to hold a commitment hearing.”
What is really called into question by this appeal is not only the *305viability of a procedural right, but respect for the criminal justice system. Undoubtedly, we expect citizens to respect our court and system of laws because it is that respect that causes defendants to return to trial after being released on bond, citizens to bring suits expecting adherence to procedural rules regardless of person or position, and the judgments of the court to be followed.
Decided September 18, 1985
Rehearing denied October 2, 1985
Michael H. Crawford, District Attorney, for appellant.
Douglas W. McDonald, Sr., P. Gerald Cody, Jr., for appellee.
In this instance the magistrate promised a preliminary hearing. It was scheduled. The defendant appeared and the district attorney, after having been notified, flatly refused to appear. Such conduct does not comport with traditional notions of justice, and this court should be in a position to provide some type of relief. However, “the purpose of a commitment hearing is simply to determine whether there is probable cause to believe the accused guilty of the crime charged, and if so, to bind him over for indictment by the grand jury. [Cits.]” Jackson v. State, 225 Ga. 39, 42 (165 SE2d 711) (1969). This determination was already made by the indictment.
The dissent by Chief Justice Hill in Middlebrooks v. State, supra at 57, is particularly illuminative of the fact that in some instances state law affords more procedural safeguards than does the United States Constitution. Such is the case with commitment hearings. The notion put forth by Chief Justice Hill that we should look to the matter of harm in determining whether to quash the indictment after the denial of a commitment hearing is not only workable, but is in keeping with maintaining respect for the criminal justice system. Since the record here does not show any harm, the denial of the preliminary hearing was a harmless event.
My concurrence for the most part is based on my genuflection toward abounding precedent, yet I yearn for stricter adherence to procedural rules designed to afford fundamental fairness to citizens brought before the bar of justice.